Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                          Illinois Official Reports                          Reason: I attest to
                                                                             the accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2018.08.14
                                                                             15:10:45 -05'00'




                      Corbett v. County of Lake, 2017 IL 121536




Caption in Supreme   KATHY CORBETT, Appellee, v. THE COUNTY OF LAKE et al.
Court:               (City of Highland Park, Appellant).



Docket No.           121536


Filed                November 30, 2017



Decision Under       Appeal from the Appellate Court for the Second District; heard in that
Review               court on appeal from the Circuit Court of Lake County, the Hon.
                     Christopher C. Stark, Judge, presiding.



Judgment             Appellate court judgment affirmed.
                     Circuit court judgment reversed.
                     Cause remanded.


Counsel on           Matthew B. Knight and Michael J. Atkus, of Knight, Hoppe, Kurnik &
Appeal               Knight, Ltd., of Rosemont, for appellant.

                     Peter F. Higgins, of Lipkin & Higgins, of Chicago, and Lynn D.
                     Dowd, of Naperville, for appellee.

                     Edward F. Dutton, of Lisle, for amicus curiae Park District Risk
                     Management Agency.
     Justices                  JUSTICE BURKE delivered the judgment of the court, with opinion.
                               Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride,
                               Garman, and Theis concurred in the judgment and opinion.



                                                OPINION

¶1         At issue in this appeal is the meaning of section 3-107(b) of the Local Governmental and
       Governmental Employees Tort Immunity Act (Act) (745 ILCS 10/3-107(b) (West 2012)). The
       plaintiff filed a complaint at law in the circuit court of Lake County against the County of Lake
       (County) and the city of Highland Park (City) for personal injuries arising out of a bicycling
       accident on the Skokie Valley Bike Path. Defendants filed separate motions for summary
       judgment alleging various immunities under the Act. The circuit court allowed both motions
       and entered summary judgment in favor of defendants. Plaintiff appealed the judgment with
       respect to the City only.
¶2         The appellate court reversed the part of the circuit court’s judgment pertaining to the City
       and remanded the cause to the circuit court. 2016 IL App (2d) 160035. The appellate court held
       that the circuit court erred in holding that the Skokie Valley Bike Path is a riding “trail” within
       the meaning of section 3-107(b) of the Act. Id. ¶ 33. Thus, the City could not assert absolute
       immunity under section 3-107(b). Id. We affirm the judgment of the appellate court but for
       different reasons.

¶3                                          BACKGROUND
¶4         On August 21, 2013, plaintiff, Kathy Corbett, was riding her bicycle with a group of other
       cyclists on the Skokie Valley Bike Path.1 The group was riding south on a portion of the path
       running parallel to Skokie Valley Road (U.S. Route 41), between Park Avenue West and Old
       Deerfield Road, within the city of Highland Park. Plaintiff alleged that, prior to that date,
       defendants had been informed of a dangerous condition on that section of the path, in which
       “weeds and other vegetation were growing up through the asphalt ***, causing portions of the
       path to be broken, bumpy and elevated.” Plaintiff alleged that she was thrown off her bicycle
       while riding over the defective portion of the path, causing her to sustain severe injuries. She
       alleged that her injuries were proximately caused by the willful and wanton acts or omissions
       of defendants.
¶5         According to documents in the record, at the time of plaintiff’s accident the County was a
       party to a recreational lease agreement over the Skokie Valley Bike Path with Commonwealth
       Edison (ComEd). ComEd was the owner of the right-of-way encompassing the path, and the
       County was a tenant. Other documents in the record reveal that the County and the City were
       parties to a maintenance agreement, which provided that the City was responsible for routine
       maintenance on the portion of the path within the corporate limits of Highland Park. According
       to the agreement, “routine maintenance” included all activities necessary to keep the path in a
       reasonably safe and serviceable condition for bicycle and pedestrian traffic.

           Portions of the record refer to the path as the “Old Skokie Bike Path” or the “Skokie Valley
           1

       Bikeway.”

                                                    -2-
¶6          In its answer to plaintiff’s complaint, the City raised various affirmative defenses,
       including immunity under section 3-107(b) of the Act. Defendants filed separate motions for
       summary judgment. 2 Relevant to this appeal, the City asserted in its motion that it was
       absolutely immune from liability, even for willful and wanton conduct, pursuant to section
       3-107(b). That section provides, in part: “[n]either a local public entity nor a public employee
       is liable for an injury caused by a condition of: *** (b) Any hiking, riding, fishing or hunting
       trail.” 745 ILCS 10/3-107(b) (West 2012). The City attached several exhibits in support of its
       motion. The exhibits included deposition transcripts of plaintiff and other witnesses.
¶7          Plaintiff testified in her deposition that, on the date of the accident, she was riding her
       bicycle with a group of people with whom she regularly rode. She had previously ridden on the
       particular stretch of path where the accident occurred. Plaintiff testified that section of the path
       was surrounded by shrubs and wild grasses. It was separated from residences and commercial
       businesses and set back from the highway. Plaintiff testified that the group was riding south on
       the path at a speed of 15 to 17 miles per hour as they approached a stop sign at Old Deerfield
       Road. The rider two places in front of her, Hasan Syed, hit a bump, lost control of his bicycle,
       and crashed. Plaintiff testified that the rider directly in front of her veered off, but she was not
       able to do so. Instead, she rode over Syed and flew off her bicycle, landing on the asphalt and
       sustaining multiple injuries.
¶8          Yves Roubaud testified in his deposition that he was riding with plaintiff and the others on
       August 21, 2013. He described the path as a bicycle path used by cyclists and walkers for
       recreational purposes. It had a yellow dividing line on it. Roubaud testified that the stretch of
       the path where the accident occurred was separated from residences and commercial
       businesses and set back from the highway. Roubaud stated that he was riding between Syed
       and plaintiff when Syed fell to the ground. Roubaud stated that he swerved to the left and rolled
       over Syed’s leg but did not fall down. He then turned around and saw plaintiff lying on the
       ground, moaning in pain.
¶9          In his deposition, Syed testified that the path was used for recreational bicyclists riding at
       slow speeds and for walkers. He stated that the path was not intended to be used by
       professional riders but was “just for fun.” Syed stated that the path had shrubs on both sides.
       Syed testified consistently with plaintiff and Roubaud regarding the events surrounding
       plaintiff’s accident.
¶ 10        John Stevens testified in his deposition that he was riding with plaintiff and the others on
       August 21, 2013. He described the path as approximately six feet wide, paved with asphalt, and
       “lined by some type of growth most of the way, whether hedges or bushes.” He stated that the
       path was not connected to any particular park. He also testified that the path was separated
       from commercial businesses and from traffic other than bicycles, walkers, and runners.
¶ 11        In her response to the City’s motion for summary judgment, plaintiff argued that the path is
       not a “riding trail” under section 3-107(b) of the Act because it is paved and runs through a
       busy, developed commercial and industrial area of the city rather than a forest or mountainous
       region. Plaintiff attached her affidavit, in which she averred that she was familiar with the
       exact location on the path where the incident occurred, having ridden her bicycle through the


           Lake County’s motion was uncontested, was not appealed, and is not at issue in these proceedings.
           2

       The County is not a party to the appeal before this court.

                                                     -3-
       area many times. She also attached photographs in support of her statements describing the
       path.
¶ 12       Plaintiff alleged the following facts. The path is not located in a wooded, natural scenic
       area. The path passes by a city park called Buckthorn Park. At the specific location where the
       accident occurred, there are commercial and industrial businesses, parking lots, and buildings
       abutting both sides of the path. Many of the businesses have cyclone fences that are adjacent to
       the path. Behind these fences are stacks of industrial materials such as pipes and cement
       blocks. There are some large bushes and grass but no trees present in the area where the
       incident occurred. Near the site of the accident, the path intersects with Old Deerfield Road,
       which is a busy city street with motor vehicles regularly crossing the path. As bicyclists
       approach the road from the north and south, there are stop signs for the bicyclists but no stop
       signs for the cars. The path is sandwiched between U.S. Route 41, which is less than one block
       to the east, and railroad tracks, which are less than one block to the west. There are large
       ComEd utility poles that run alongside the entire path, with multiple power lines overhead.
¶ 13       In its reply, the City did not dispute the facts averred by plaintiff. It argued, however, that
       the decisions of neighboring landowners to develop their property and the fact that the path is
       adjacent to a road did not defeat the immunity conferred by section 3-107(b) of the Act. The
       City argued that the nature of the path itself is determinative of whether it is a “riding trail”
       under section 3-107(b). The City contended that the undisputed evidence, i.e., that the path is
       surrounded by grass, shrubs, hedges, and bushes, shows that it is a “riding trail” as
       contemplated by section 3-107(b).
¶ 14       The circuit court allowed both defendants’ motions and granted summary judgment in
       favor of defendants. On appeal, plaintiff did not challenge the judgment for the County. She
       argued that the grant of summary judgment for the City was error because the path was not a
       “riding trail,” as that term has been construed by the appellate court.
¶ 15       The appellate court reversed the circuit court’s order granting summary judgment in favor
       of the City and remanded the case to the circuit court for further proceedings. 2016 IL App (2d)
160035, ¶¶ 33-34 (affirming in part and reversing in part the circuit court’s judgment). The
       appellate court reviewed the relevant case law and found that the judicially accepted definition
       of the word “trail” is “ ‘a “marked path through a forest or mountainous region.” ’ ” Id. ¶¶ 23,
       29 (quoting Brown v. Cook County Forest Preserve, 284 Ill. App. 3d 1098, 1101 (1996),
       quoting Webster’s Third New International Dictionary 2423 (1981)). The court concluded that
       the presence of industrial and residential development completely surrounding the path
       defeated the City’s argument that it runs through a forest or mountainous region. 2016 IL App
       (2d) 160035, ¶¶ 29-30. Therefore, the immunity provided by section 3-107(b) did not apply.
       Id.
¶ 16       This court allowed the City’s petition for leave to appeal pursuant to Illinois Supreme
       Court Rule 315. Ill. S. Ct. R. 315(a) (eff. Mar. 15, 2016). We also allowed the Park District
       Risk Management Agency to file a brief as amicus curiae in support of the City.

¶ 17                                             ANALYSIS
¶ 18      This appeal requires us to review the circuit court’s order granting summary judgment in
       favor of the City. Summary judgment is proper when the pleadings, depositions, affidavits, and
       other matters on file establish that there is no genuine issue of material fact and that the moving

                                                    -4-
       party is entitled to judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2012). This court
       reviews the circuit court’s summary judgment ruling de novo. Bremer v. City of Rockford,
       2016 IL 119889, ¶ 20. Issues involving statutory interpretation are questions of law, which are
       also reviewed de novo. Moon v. Rhode, 2016 IL 119572, ¶ 22.
¶ 19       The circuit court granted summary judgment to the City on the basis that it is immune from
       liability for plaintiff’s injuries under section 3-107(b) of the Act. Section 3-107 of the Act
       provides, in its entirety:
                “Neither a local public entity nor a public employee is liable for an injury caused by a
                condition of: (a) Any road which provides access to fishing, hunting, or primitive
                camping, recreational, or scenic areas and which is not a (1) city, town or village street,
                (2) county, state or federal highway or (3) a township or other road district highway. (b)
                Any hiking, riding, fishing or hunting trail.” (Emphases added.) 745 ILCS 10/3-107
                (West 2012).
¶ 20       There is no question that, if section 3-107(b) applies, the City is completely immune from
       liability, even for willful and wanton conduct. See DeSmet v. County of Rock Island, 219 Ill. 2d
497, 514 (2006) (when the plain language of an immunity provision in the Act contains no
       exception for willful and wanton conduct, it means that the legislature intended to immunize
       both negligence and willful and wanton conduct). Furthermore, there is no dispute that
       plaintiff’s injury was caused by a condition of the path. The parties disagree, however, as to
       whether the Skokie Valley Bike Path is a “trail” within the meaning of section 3-107(b). The
       statute itself does not provide a definition of the term.
¶ 21       Before addressing the meaning of the statutory language, we note that the Skokie Valley
       Bike Path is considered a “shared-use trail” by the Illinois Department of Transportation
       (IDOT). IDOT is the state agency responsible for officially designating bikeways throughout
       the state pursuant to the Bikeway Act. 605 ILCS 30/2 (West 2012). Manuals published by
       IDOT provide that a shared-use trail is physically separated from the roadway and intended for
       use by bicycles and other nonmotorized forms of transportation, including pedestrians,
       disabled persons in wheelchairs, and in-line skaters. See Illinois Department of Transportation,
       Bureau of Design and Environment Manual, 17-1.01 (2011); Illinois Department of
       Transportation, Bureau of Local Roads and Streets Manual, 42-1.01 (2013).
¶ 22       The Skokie Valley Bike Path, in particular, is a type of shared-use path called a
       “rail-with-trail” because it runs parallel to train tracks located about 40 feet to the west of the
       path. Skokie Valley Trail (Lake County) Illinois, TrailLink by Rails-to-Trails Conservancy,
       https://www.traillink.com/trail/skokie-valley-trail-(lake-county)/ (last visited Nov. 14, 2017).
       Running parallel to the path on the east side is U.S. Route 41. The path is approximately 10
       miles long and paved with asphalt. It runs from the village of Lake Bluff at the northern end to
       the city of Highland Park at the southern end. Id. There are several major road crossings, which
       are marked and include crosswalks. The path has a yellow, painted line dividing it into two
       lanes and has signs with mile markers for users of the path. Because the path shares a
       right-of-way with ComEd, high-voltage electrical wires run overhead along the entire path. Id.
       The path connects to other shared-use paths, including the North Shore Bike Trail, the
       Des Plaines River Trail, and the Robert McClory Bike Path. Id.
¶ 23       The appellate court below concluded that the Skokie Valley Bike Path was not a “trail”
       within the meaning of section 3-107(b). In so holding, the appellate court relied on the


                                                    -5-
       analytical framework adopted in a previous case, Brown v. Cook County Forest Preserve, 284
Ill. App. 3d 1098 (1996). In Brown, the court determined the meaning of the word “trail” in the
       statute by reference to a dictionary. The dictionary definition chosen by the court defined a
       “trail” as a “ ‘marked path through a forest or mountainous region.’ ” Id. at 1101 (quoting
       Webster’s Third New International Dictionary 2423 (1981)). The Brown court held that, since
       the bicycle path at issue in that case ran through a forest or a “natural and scenic wooded
       area[ ],” it was a “riding trail” under section 3-107(b). Id. The fact that the path was paved did
       not alter the court’s analysis since, according to the court, the only relevant characteristic of the
       path was that it traversed a forested area. Id.
¶ 24        The appellate court in this case used the same analytical framework as the Brown court,
       holding:
                “the case law that we follow does require that, to be within section 3-107(b), a path not
                only be used by bicyclists (or hikers or both) but be located within a ‘ “forest or
                mountainous region” ’ [Citations.] As a matter of law, this restriction defeats the City’s
                assertion that the path is a riding or hiking trail. No contention has been made that the
                path is located in a mountainous region (mountains being scarce in Lake County). No
                serious contention can be made that the path is located in a forest; no reasonable person
                who views the photographs of the path and its surroundings, or even reads their
                descriptions by those who have seen them, would describe those surroundings as a
                forest. The path is bordered by narrow bands of greenway that sport some shrubs and a
                few trees; these narrow bands are surrounded by industrial development, residential
                neighborhoods, parking lots, railroad tracks, and major vehicular thoroughfares (to the
                east and south of the area of the accident). The case for considering the path a riding
                trail would not succeed even if utility poles could be considered trees with power lines
                for branches.” (Emphasis in original.) 2016 IL App (2d) 160035, ¶ 29.
       Accordingly, under the appellate court’s approach, the application of the statute and the
       existence of blanket immunity turn on whether the trail runs through a forest or “natural and
       scenic wooded area.”
¶ 25        Without expressing any view on the correctness of the result in the Brown case, we believe
       the analytical framework adopted by that court was misguided. First, when using a dictionary
       to help determine statutory meaning, it is appropriate to use one in existence at the time of the
       statute’s enactment. See Sayles v. Thompson, 99 Ill. 2d 122, 125 (1983) (“[t]he meaning of a
       statute or constitutional provision depends upon the intent of the drafters at the time of its
       adoption, and it is a long-standing principle of statutory construction that it is the court’s duty
       to ascertain and effectuate that intent” (emphasis added)). The Brown court used a definition
       from a dictionary published in 1981, well after section 3-107(b) was enacted in 1965.
¶ 26        Second, Brown misquoted the definition of the word “trail” in the dictionary it cited. The
       entire definition is “a blazed or otherwise marked path through a forest or mountainous
       region.” Webster’s Third New International Dictionary 2423 (1981). From the same
       dictionary, the word “blaze” means “a mark made on a tree usu. by chipping off a piece of the
       bark.” Id. at 232. To “blaze” a trail means to “to mark out (as a path) by making blazes on
       trees.” Id. Thus, a “blazed or otherwise marked path” is one made by chipping pieces out of
       trees. In other words, the definition used by Brown has nothing to do with shared-use trails or
       designated bicycle paths.


                                                     -6-
¶ 27        Third, and most importantly, the appellate court in Brown erred in viewing the word “trail”
       outside the context of the statute in order to determine its meaning. It is a “fundamental
       principle of statutory construction (and, indeed, of language itself) that the meaning of a word
       cannot be determined in isolation, but must be drawn from the context in which it is used.
       [Citations.]” Deal v. United States, 508 U.S. 129, 132 (1993). “The terms in a statute are not to
       be considered in a vacuum.” M.I.G. Investments, Inc. v. Environmental Protection Agency, 122
Ill. 2d 392, 400 (1988). Rather, the words and phrases in a statute must be construed in light of
       the statute as a whole, “ ‘with each provision construed in connection with every other
       section.’ ” Eden Retirement Center, Inc. v. Department of Revenue, 213 Ill. 2d 273, 291 (2004)
       (quoting Paris v. Feder, 179 Ill. 2d 173, 177 (1997)); 2A Norman Singer & Shambie Singer,
       Sutherland Statutes and Statutory Construction § 46:5 (7th ed. 2007).
¶ 28        Instead of considering the meaning of the word “trail” in the context of the statute as a
       whole, the Brown court isolated the word from the statute and assigned to it a definition from a
       dictionary. But dissecting an individual word or phrase from a statutory provision and
       mechanically applying to it a dictionary definition is clearly not the best way of ascertaining
       legislative intent. See Whelan v. County Officers’ Electoral Board, 256 Ill. App. 3d 555, 558
       (1994). As Judge Learned Hand observed:
                “Of course it is true that the words used, even in their literal sense, are the primary, and
                ordinarily the most reliable, source of interpreting the meaning of any writing: be it a
                statute, a contract, or anything else. But it is one of the surest indexes of a mature and
                developed jurisprudence not to make a fortress out of the dictionary; but to remember
                that statutes always have some purpose or object to accomplish, whose sympathetic
                and imaginative discovery is the surest guide to their meaning.” Cabell v. Markham,
                148 F.2d 737, 739 (2d Cir. 1945).
¶ 29        The appellate court’s decision to define the word “trail” using a general dictionary
       definition of the term distorts the meaning of the statute by divorcing the term from its context.
       Under the appellate court’s rationale, a governmental entity is immune from liability for
       conditions on a trail only if there is sufficient foliage or a certain number of trees surrounding
       the trail to constitute a “forest” or “scenic wooded area.” This analysis is both subjective and
       arbitrary and has nothing to do with whether a governmental entity should be held liable for
       creating a risk of injury to users of a trail. Nevertheless, although we disagree with the
       appellate court’s analysis, we agree that section 3-107(b) is not intended to apply to a bicycle
       path like the one in the present case.
¶ 30        In construing a statute, our primary objective is to ascertain and give effect to the
       legislature’s intent. People v. Gutman, 2011 IL 110338, ¶ 12. The best indicator of that intent
       is the statutory language, given its plain and ordinary meaning. Id. As we have stated, unless a
       word in a statutory sentence is defined in the statute, it must be read in context in order to
       determine its meaning. Accordingly, a word such as “trail” in section 3-107(b) “must be read in
       the context of the entire sentence in which it appears.” Skolnick v. Altheimer & Gray, 191 Ill.
2d 214, 229 (2000).
¶ 31        Section 3-107(b) does not state that immunity applies to an injury caused by a condition of
       “any riding trail.” Rather, it provides that immunity applies to an injury caused by a condition
       of “[a]ny hiking, riding, fishing or hunting trail.” 745 ILCS 10/3-107(b) (West 2012). When
       construing a series of terms such as the ones in section 3-107(b), we are guided by the


                                                     -7-
       commonsense principle “that words grouped in a list should be given related meaning.” Third
       National Bank in Nashville v. Impac Ltd., 432 U.S. 312, 322 (1977). This principle is related to
       the canon of statutory construction known as noscitur a sociis, i.e., “ ‘a word is known by the
       company it keeps.’ ” People v. Gaytan, 2015 IL 116223, ¶ 30 (quoting Jarecki v. G.D. Searle
       & Co., 367 U.S. 303, 307 (1961)). In other words, “a word is given more precise content by the
       neighboring words with which it is associated.” United States v. Williams, 553 U.S. 285, 294
       (2008).
¶ 32       The canon of noscitur a sociis is particularly useful when construing one term in a list, in
       order “to avoid ascribing to one word a meaning so broad that it is inconsistent with its
       accompanying words, thus giving ‘unintended breadth to [legislative acts].’ ” Gustafson v.
       Alloyd Co., 513 U.S. 561, 575 (1995) (quoting Jarecki, 367 U.S. at 307). For example, in
       Gustafson, the United States Supreme Court “interpreted the word ‘communication’ in § 2(10)
       of the Securities Act of 1933 [(48 Stat. 74 (1933) (codified as amended at 15 U.S.C.
       § 77b(a)(10)))] to refer to a public communication, rather than any communication, because
       the word appeared in a list with other words, notably ‘notice, circular, [and] advertisement,’
       making it ‘apparent that the list refer[red] to documents of wide dissemination.’ ” Yates v.
       United States, 574 U.S. ___, ___, 135 S. Ct. 1074, 1085 (2015) (quoting Gustafson, 513 U.S. at
       575-76). “And [the Court] did so even though the list began with the word ‘any.’ ” Id. at ___,
       135 S. Ct. at 1085.
¶ 33       Utilizing these principles of statutory interpretation, we reject the City’s argument that the
       Skokie Valley Bike Path is obviously a “trail” as that word is ordinarily and popularly used.
       According to the City, the numerous references in the record describing the path as a “trail” are
       compelling evidence that the path is a “riding trail” as set forth in section 3-107(b). The City
       engages in the same flawed analysis as the appellate court, however, removing the word “trail”
       from the context of the statute and assigning to it a broad, general definition. Reading the text
       as a whole, we find that the words “hiking,” “fishing,” and “hunting” dictate a narrower
       construction of the term “trail.” If section 3-107(b) stated that immunity applied to “any
       jogging, riding, in-line skating, or stroller trail,” then it would be easy to find that a shared-use
       path such as the Skokie Valley Bike Path is a “riding trail.” However, the inclusion of the
       words “hiking,” “fishing,” and “hunting” in the same sentence as “riding” indicates that the
       legislature intended to apply blanket immunity only to primitive, rustic, or unimproved trails.
       The word “hunting,” in particular, leads us to this conclusion. A trail that leads to a deer blind
       or other hunting spot will likely be minimal, to avoid disturbing the game. There is no
       reasonable way that a hunting trail can be associated with or given a related meaning to the
       type of shared-use path at issue here.
¶ 34       Further support for our interpretation of the statutory language in section 3-107(b) is found
       when we compare it with the language in section 3-107(a). Under the doctrine of
       in pari materia, two sections of the same statute “will be considered with reference to each
       other, ‘so that they may be given harmonious effect.’ ” Collinsville Community Unit School
       District No. 10 v. Regional Board of School Trustees, 218 Ill. 2d 175, 185 (2006) (quoting
       Land v. Board of Education of the City of Chicago, 202 Ill. 2d 414, 422 (2002)). Section
       3-107(a) grants immunity from liability for an injury caused by a condition of: “(a) Any road
       which provides access to fishing, hunting, or primitive camping, recreational, or scenic areas
       and which is not a (1) city, town or village street, (2) county, state or federal highway or (3) a
       township or other road district highway.” 745 ILCS 10/3-107(a) (West 2012). The reference in

                                                     -8-
       section 3-107(a) to roads that provide access to “primitive” areas, rather than official streets,
       suggests that the legislature intended section 3-107 of the Act to apply to primitive, unfinished
       trails and roads. See Goodwin v. Carbondale Park District, 268 Ill. App. 3d 489, 493 (1994)
       (“Reading section 3-107 as a whole indicates that the property referred to therein is
       unimproved property which is not maintained by the local governmental body and which is in
       its natural condition with obvious hazards as a result of that natural condition.”).
¶ 35        In addition, the City’s interpretation of the statute leads to anomalous results when applied
       to a bicycle path located in a recreational area such as a public park. In construing statutory
       language, we may consider the consequences that would result in interpreting the statute one
       way or the other. County of Du Page v. Illinois Labor Relations Board, 231 Ill. 2d 593, 604
       (2008). We also presume that the legislature did not intend absurdity, inconvenience, or
       injustice. Brucker v. Mercola, 227 Ill. 2d 502, 514 (2007). Many shared-use paths run through
       public parks and other recreational areas. Under section 3-106 of the Act, injuries occurring
       due to a condition of recreational land are subject to immunity only for negligent conduct and
       not for willful and wanton conduct. See Moore v. Chicago Park District, 2012 IL 112788,
       ¶ 10. Section 3-106 of the Act provides:
                “Neither a local public entity nor a public employee is liable for an injury where the
                liability is based on the existence of a condition of any public property intended or
                permitted to be used for recreational purposes, including but not limited to parks,
                playgrounds, open areas, buildings or other enclosed recreational facilities, unless such
                local entity or public employee is guilty of willful and wanton conduct proximately
                causing such injury.” 745 ILCS 10/3-106 (West 2012).
       If a bicycle path winding through a public park were subject to blanket immunity under section
       3-107(b), a pedestrian would be barred from suing for an injury caused by a condition of the
       path, while being able to sue for the exact same injury occurring on park grounds next to the
       path. This inconsistent treatment can be avoided, however, by construing the Act so that a
       shared-use trail in a public park or recreational area is subject to section 3-106 of the Act rather
       than section 3-107(b).
¶ 36        The City also contends that construing the statute broadly to grant blanket immunity for all
       bicycle paths would promote the public policy underlying the statute. According to the City,
       the public policy behind section 3-107(b) is to promote the expenditure of public funds for the
       purpose of creating greater access to riding trails, rather than to divert those funds to pay
       damage claims stemming from the condition of those trails. Cf. Moore, 2012 IL 112788, ¶ 22
       (discussing the public policy rationale for section 3-106 of the Act). But public policy also
       points the other way. After all, it seems strange to say that a local public entity can build and
       maintain a bike trail, encourage people to use it, and represent that it is safe but then escape all
       liability for injuries caused by even the most egregious misconduct in failing to maintain it.
¶ 37        At the same time, it makes sense to apply blanket immunity to undeveloped, unimproved
       trails that are left in their natural state as a feature of those trails. Requiring public entities to
       maintain such trails “would defeat the very purpose of these types of recreational areas, that is,
       the enjoyment of activities in a truly natural setting.” Goodwin, 268 Ill. App. 3d at 493. A law
       review article published shortly after section 3-107 was enacted makes a similar point:
                    “There is at least one situation in which it may be undesirable to require a public
                entity to maintain its land in safe condition, and that is as to those lands set aside for


                                                     -9-
               hiking, camping, fishing, and hunting. The users of these lands desire to have the
               property maintained in its natural condition. To maintain this land in a reasonably safe
               condition would, to some degree, defeat the purpose for which such lands have been
               provided.” Comment, Illinois Tort Claims Act: A New Approach to Municipal Tort
               Immunity in Illinois, 61 Nw. U. L. Rev. 265, 287 n.102 (1966).
       Because there are legitimate policy reasons for giving the statute a narrow application, the
       policy reasons offered by the City cannot overcome the language of the statute. Furthermore,
       the Act is in derogation of the common law and must be strictly construed against the
       governmental entity claiming immunity. Van Meter v. Darien Park District, 207 Ill. 2d 359,
       368 (2003).
¶ 38       The City makes an additional argument that the definition of a “recreational trail” in
       section 10 of the Recreational Trails of Illinois Act (20 ILCS 862/10 (West 2012)) should be
       read into section 3-107(b) of the Tort Immunity Act. Id. (defining a “recreational trail,” in part,
       as “a thoroughfare or track across land or snow”). We reject this argument. The two statutes
       have different purposes and different contexts, and it is inappropriate to import the definition
       of the term “trail” from one statute to another, since “the context in which a term is used
       obviously bears upon its intended meaning.” People ex rel. Illinois Department of Labor v.
       E.R.H. Enterprises, Inc., 2013 IL 115106, ¶ 29.
¶ 39       Accordingly, we hold that section 3-107(b) of the Act was intended to apply only to
       primitive or rustic trails. These include any designated hiking, riding, fishing, or hunting trail
       that retains its original, natural surface and is not improved with asphalt, concrete, crushed
       aggregate, or similar finishes and is not intended for ordinary “on-road” type bicycles,
       bicyclists pulling children in trailers, pedestrians pushing strollers, or similar forms of
       transportation. The Skokie Valley Bike Path is a 10-mile-long, shared-use path, paved with
       asphalt and held out for the use of bicycles, pedestrians, and in-line skaters. It is not a “trail”
       within the meaning of the statute as this court has interpreted the term. Thus, section 3-107(b)
       does not apply in this case, and summary judgment for the City was improper.
¶ 40       As a final matter, in light of our holding that immunity under section 3-107(b) is
       inapplicable to the allegations in plaintiff’s complaint, we need not address plaintiff’s
       alternative argument that the City waived its tort immunity defense through its maintenance
       agreement with the County.

¶ 41                                        CONCLUSION
¶ 42      For the foregoing reasons, we find that the circuit court’s order entering summary
       judgment in favor of the City was in error. We thus affirm the appellate court’s judgment. The
       matter is remanded to the circuit court for proceedings consistent with this opinion.

¶ 43      Appellate court judgment affirmed.
¶ 44      Circuit court judgment reversed.
¶ 45      Cause remanded.




                                                   - 10 -